    Case: 1:19-cv-00382 Document #: 101 Filed: 01/31/20 Page 1 of 1 PageID #:588


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: LATRINA COTHRON v. WHITE Case Number: 1:19-cv-00382
            CASTLE SYSTEM, INC.

An appearance is hereby filed by the undersigned as attorney for:
WHITE CASTLE SYSTEM, INC.
Attorney name (type or print): Benjamin E. Sedrish

Firm: Shook Hardy & Bacon LLP

Street address: 111 S. Wacker Dr., Suite 4700

City/State/Zip: Chicago, IL 60606

Bar ID Number: 6308141                                     Telephone Number: (312) 704-7700
(See item 3 in instructions)

Email Address: bsedrish@shb.com

Are you acting as lead counsel in this case?                                    ✔ Yes              No

Are you acting as local counsel in this case?                                        Yes       ✔ No
Are you a member of the court’s trial bar?                                           Yes       ✔ No
If this case reaches trial, will you act as the trial attorney?                      Yes           No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on January 31, 2020

Attorney signature:            S/ Benjamin E. Sedrish
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
